Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The e-Terminal Disclaimer filed 4 May 2021 over U.S. Patent No. 10,590,328 has been approved.  Accordingly, the Double Patenting rejections for the same are rendered moot.
The After Final Amendments filed 4 May 2021 now also remove the “cesium chloride” embodiment in line with the Advisory Action mailed 3 May 2021.  Accordingly, the Prior Art rejections are withdrawn. 
As in Application 15/963,326, regarding the iron chloride catalyst, there is no Prior Art of record that discloses or teaches soaking with a composition comprising 10-15% carbohydrase enzyme, 5-40% chelating agent, and 5-20% iron chloride, for dissolving barite and polysaccharide in drilling mud.  Although Ba Geri teaches “converting agents” such as “potassium carbonate, potassium formate, potassium cyanide, potassium nitrate, cesium carbonate, cesium chloride, and sodium carbonate” “to convert barium sulfate in the barite filter cake to a barium salt of carbonate, formate, cyanide, nitrate, and/or chloride,” there is no Prior Art of record teaching providing iron chloride for this function. 
Also as in Application 15/963,326, regarding the sodium hydroxide and potassium hydroxide catalysts, similarly, there is no Prior Art of record that discloses or teaches soaking with a composition comprising 10-15% carbohydrase enzyme, 5-40% chelating agent, and 5-20% sodium hydroxide or potassium hydroxide, for dissolving barite and polysaccharide in drilling mud.  Although the sodium hydroxide and potassium hydroxide are very well-known and understood chemicals in the art, in order to adjust pH of a treatment fluid for various purposes, there is no Prior Art of record teaching providing such high concentrations of these strong bases in combination with enzymes and chelating agents.  
Only one with the benefit of the current disclosure would introduce this particular composition into a drilling well containing drilling mud comprising barite and xanthan and soak the drilling mud to synergistically dissolve barite and the xanthan.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674